Order unanimously modified by reinstating the conditions stated in the order of the Administrator of September 25, 1951, which confirmed a determination of the local administrator allowing elevator conversion on condition that twenty-four-hour lobby attendant service be maintained by the landlord at the Riverside Drive entrance to the building, and sixteen-hour service at the 115th Street entrance and, as so modified, affirmed, with $20 costs and disbursements to the appellant. We are of opinion this more substantially equals the service rendered before the conversion and it had landlord’s contemporary acquiescence as a condition of conversion. Settle order on notice. Present — Dore, J. P., Cohn, Breitel and Bergan, JJ.